                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ROBERTO FILHO,
                                   7                                                        Case No. 4:18-cv-00337-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS; ORDER CONTINUING
                                   9                                                        CASE MANAGEMENT CONFERENCE
                                         CHINATOWN COMMUNITY
                                  10     DEVELOPMENT CENTER, INC., et al.,                  Re: Dkt. No. 63

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 6, 2019, the parties participated in a settlement conference with Judge Beeler,

                                  14   where the case settled and the material terms were placed on the record. Accordingly, Plaintiff

                                  15   shall file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  16          Finally, the case management conference set for March 19, 2019 is continued to June 4,

                                  17   2019 at 1:30 p.m. The joint case management statement is due on or before May 28, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 7, 2019

                                  20                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
